
	
		II
		Calendar No. 338
		111th CONGRESS
		2d Session
		S. 2974
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2010
			Mr. Lugar (for himself,
			 Mr. Leahy, Mr.
			 Feingold, and Mr. Durbin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			March 26 (legislative
			 day, March 25), 2010
			Reported by Mr. Leahy,
			 with an amendment and an amendment to the title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish the Return of Talent Program to allow aliens
		  who are legally present in the United States to return temporarily to the
		  country of citizenship of the alien if that country is engaged in post-conflict
		  or natural disaster reconstruction, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Return of Talent
			 Act.
		2.Return of Talent
			 Program
			(a)In
			 generalTitle III of the Immigration and Nationality Act (8 U.S.C. 1401 et
			 seq.) is amended by inserting after section 317 the following:
				
					317A.Temporary absence of persons participating in the Return of
		  Talent Program(a)In
				generalThe Secretary of Homeland Security, in consultation with
				the Secretary of State, shall establish the Return of Talent Program to permit
				eligible aliens to temporarily return to the alien’s country of citizenship to
				make a material contribution to that country if the country is engaged in
				post-conflict or natural disaster reconstruction activities, for a period not
				exceeding 24 months, unless an extension of time is granted under subsection
				(d).
						(b)Eligible
				alienAn alien is eligible to participate in the Return of Talent
				Program established under subsection (a) if the alien meets the requirements
				for a special immigrant under section 101(a)(27)(N).
						(c)Family
				membersThe spouse, parents, siblings, and any minor children of
				an alien who participates in the Return of Talent Program established under
				subsection (a) may return to such alien’s country of citizenship with the alien
				and reenter the United States with the alien.
						(d)Extension of
				timeThe Secretary of Homeland Security may extend the 24-month
				period referred to in subsection (a) upon a showing that circumstances warrant
				that an extension is necessary for post-conflict or natural disaster
				reconstruction efforts.
						(e)Residency
				requirementsA special immigrant described in section
				101(a)(27)(N) who participates in the Return of Talent Program, and the spouse,
				parents, siblings, and any minor children who accompany such immigrant to that
				immigrant’s country of citizenship, shall be considered, during such period of
				participation in the program—
							(1)to be physically
				present and residing in the United States for purposes of naturalization under
				section 316(a); and
							(2)to meet the
				continuous residency requirements under section 316(b).
							(f)Oversight and
				enforcementThe Secretary of Homeland Security, in consultation
				with the Secretary of State, shall oversee and enforce the requirements of this
				section.
						.
			(b)Table of
			 contentsThe table of contents for the
			 Immigration and Nationality Act
			 (8 U.S.C.
			 1101 et seq.) is amended by inserting after the item relating
			 to section 317 the following:
				
					
						317A. Temporary absence of persons
				participating in the Return of Talent
				Program.
					
					.
			3.Eligible
			 immigrantsSection 101(a)(27)
			 of the Immigration and Nationality Act
			 (8 U.S.C.
			 1101(a)(27)) is amended—
			(1)in subparagraph
			 (L), by inserting a semicolon after Improvement Act of
			 1998;
			(2)in subparagraph
			 (M), by striking the period and inserting ; or; and
			(3)by adding at the
			 end the following:
				
					(N)an immigrant
				who—
						(i)has been lawfully
				admitted to the United States for permanent residence;
						(ii)demonstrates an
				ability and willingness to make a material contribution to the post-conflict or
				natural disaster reconstruction in the alien’s country of citizenship;
				and
						(iii)has been
				determined by the Secretary of State, in consultation with the Secretary of
				Homeland Security, to be a citizen of—
							(I)a country in which
				the Armed Forces of the United States are engaged, or have been engaged during
				the 10-year period preceding such determination, in combat or peacekeeping
				operations;
							(II)a country in
				which authorization for United Nations peacekeeping operations was initiated by
				the United Nations Security Council during the 10-year period preceding such
				determination; or
							(III)a country which
				received, during the preceding 2 years, financial assistance from the Office of
				Foreign Disaster Assistance of the United States Agency for International
				Development in response to a disaster in such country that is beyond the
				ability of such country’s response capacity and warrants a response by the
				United States
				Government.
							.
			4.Report to
			 CongressNot later than 2
			 years after the date of the enactment of this Act, the Secretary of Homeland
			 Security, in consultation with the Secretary of State, shall submit a report to
			 Congress that describes—
			(1)the countries of
			 citizenship of the participants in the Return of Talent Program established
			 under section 317A of the Immigration and
			 Nationality Act, as added by section 2;
			(2)the post-conflict
			 or natural disaster reconstruction efforts that benefitted, or were made
			 possible, through participation in the program; and
			(3)any other
			 information that the Secretary of Homeland Security determines to be
			 appropriate.
			5.RegulationsNot later than 6 months after the date of
			 the enactment of this Act, the Secretary of Homeland Security shall promulgate
			 regulations to carry out this Act and the amendments made by this Act.
		6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to United States Citizenship and Immigration
			 Services such sums as may be necessary for fiscal year 2011 to carry out this
			 Act and the amendments made by this Act.
		
	
		1.Short titleThis Act may be cited as the
			 Return of Talent
			 Act.
		2.Return of Talent
			 Program
			(a)In
			 generalTitle III of the Immigration and Nationality Act (8 U.S.C. 1401 et
			 seq.) is amended by inserting after section 317 the following:
				
					317A.Temporary absence of persons participating in the Return of
		  Talent Program(a)In
				generalThe Secretary of
				Homeland Security, in consultation with the Secretary of State, shall establish
				the Return of Talent Program to permit a lawful permanent resident (if such
				status has not been terminated, rescinded, abandoned, or challenged in removal
				proceedings) to temporarily return to the lawful permanent resident’s country
				of citizenship or nationality to make a material contribution to that country
				if the country is engaged in post-conflict or natural disaster reconstruction
				activities, or to temporarily provide medical services in a country pursuant to
				subsection (b)(1)(B), for a period not exceeding 1 year, unless an extension of
				time is granted under subsection (d).
						(b)Eligibility
				requirements(1)A lawful permanent
				resident may be considered as being physically present and residing in the
				United States for the purposes of naturalization under section 316(a),
				notwithstanding a temporary absence from the United States, if—
								(A)(i)such temporary absence
				was solely for the purpose of engaging in post-conflict or natural disaster
				reconstruction and rebuilding activities or to provide medical services in the
				lawful permanent resident’s country of citizenship or nationality; and
									(ii)the Secretary of
				Homeland Security, in consultation with the Secretary of State, determines that
				the alien is a citizen or national of a country in which—
										(I)the Armed Forces of the
				United States are engaged, or have been engaged, in combat or peacekeeping
				operations, during the 5-year period preceding such determination;
										(II)authorization for United
				Nations peacekeeping operations was initiated by the United Nations Security
				Council during the 5-year period preceding the determination; or
										(III)financial assistance
				from the Office of Foreign Disaster Assistance of the United States Agency for
				International Development was issued, during the 2-year period preceding such
				determination, in response to a disaster in such country that is beyond the
				ability of such country’s response capacity and warrants a response by the
				United States Government; or
										(B)(i)the lawful permanent
				resident is a physician or other health care worker; and
									(ii)such temporary absence
				was solely for the purpose of providing medical services in a country
				that—
										(I)is described in paragraph
				(1)(A)(ii); or
										(II)the Secretary of State
				has determined to be eligible for assistance from the International Development
				Association because its per capita income is equal to or less than the
				threshold established by the International Development Association for the
				applicable fiscal year; and
										(C)(i)prior to such temporary
				absence, the lawful permanent resident has established, to the satisfaction of
				the Secretary of Homeland Security, that his or her absence from the United
				States will be solely for the purpose of performing the activities or services
				described in subparagraph (A)(i) or (B)(ii); and
									(ii)after the conclusion of
				such temporary absence, the person proves, to the satisfaction of the Secretary
				of Homeland Security, that his or her absence from the United States has been
				solely for such purpose.
									(2)The lawful permanent
				resident has the burden to prove, to the satisfaction of the Secretary, that
				his or her absence from the United States will be and has been solely for the
				purpose of performing the activities or services described in subparagraph
				(A)(i) or (B)(ii) of paragraph (1).
							(3)The Secretary of Homeland
				Security, in consultation with the Secretary of State, may prescribe, by
				regulation, the form and manner for lawful permanent residents seeking
				preservation of residence to demonstrate eligibility under this section.
							(4)The Secretary may
				authorize up to 1,000 aliens in any fiscal year to obtain preservation of
				residence and physical presence under this subsection for purposes of
				naturalization under section 316(a).
							(c)Family
				members(1)The spouse and any
				minor, dependent unmarried son or daughter who resides in the same household as
				the lawful permanent resident who participates in the Return of Talent Program
				may return to such alien’s country of citizenship or nationality with the
				lawful permanent resident, or accompany such alien providing medical services
				pursuant to subsection (b)(1)(B), and reenter the United States with such
				lawful permanent resident, if otherwise admissible.
							(2)The spouse and minor,
				dependent, and unmarried sons and daughters who are members of the household of
				a lawful permanent resident who qualifies for preservation of residence under
				this section are entitled to the same benefit during the period for which they
				are residing outside the United States as dependent members of the household of
				such lawful permanent resident.
							(d)Extension of
				timeThe Secretary of Homeland Security may extend the 1-year
				period referred to in subsection (a) for an additional 6 months upon a showing
				that an extension is necessary for post-conflict or natural disaster
				reconstruction efforts or for the provision of medical
				services.
						.
			(b)Table of
			 contentsThe table of contents for the
			 Immigration and Nationality Act
			 (8 U.S.C.
			 1101 et seq.) is amended by inserting after the item relating
			 to section 317 the following:
				
					
						317A. Temporary absence of persons
				participating in the Return of Talent
				Program.
					
					.
			3.Report to
			 CongressNot later than 2
			 years after the date of the enactment of this Act, the Secretary of Homeland
			 Security, in consultation with the Secretary of State, shall submit a report to
			 Congress that describes—
			(1)the countries of
			 citizenship of the participants in the Return of Talent Program established
			 under section 317A of the Immigration and
			 Nationality Act, as added by section 2;
			(2)the post-conflict or
			 natural disaster reconstruction efforts that benefitted, or were made possible,
			 through participation in the program;
			(3)the medical services
			 provided pursuant to section 317A(b)(1) of the Immigration and Nationality Act,
			 as added by section 2(a); and
			(4)any other information
			 that the Secretary of Homeland Security determines to be appropriate.
			4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to United States Citizenship and Immigration
			 Services such sums as may be necessary for fiscal year 2011 to carry out this
			 Act and the amendments made by this Act.
		Amend the title so as to read:
	 A bill to establish the Return of Talent Program to allow lawful
	 permanent residents who return temporarily to their country of citizenship or
	 nationality for the purpose of making a material contribution to reconstruction
	 efforts in his or her country to have the time spent in such country count
	 towards the naturalization physical presence requirement, if the country is
	 engaged in post-conflict or natural disaster reconstruction
	 activities..
	
		March 26 (legislative day, March 25), 2010
		Reported with an amendment and an amendment to the
		  title
	
